          Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
PATRICIA CUMMINGS,

                                            Plaintiff,
                                                                             Docket No. 19-cv-07723 (CM)
                          -against-

THE CITY OF NEW YORK;
NEW YORK CITY DEPARTMENT OF EDUCATION;
GIULIA COX; COURTNEY WARE; BEN CHAPMAN;
NEW YORK DAILY NEWS; DR. ANDRE PERRY;
THE HECHINGER REPORT a/k/a HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA;
LENARD LARRY McKELVEY a/k/a
CHARLAMAGNE THA GOD;
WWPR-FM (105.1 MHZ); iHEARTMEDIA;
CLEAR CHANNEL COMMUNICATIONS, INC.;
NEW YORK STATE SENATOR, KEVIN S. PARKER;
COALITION OF EDUCATIONAL JUSTICE;
ANGEL MARTINEZ2; NATASHA CAPERS;
PHILIP SCOTT; ADVISE MEDIA NETWORK
n/k/a AFRICAN DIASPORA NEWS CHANNEL, and
"JOHN DOE AND JANE DOE # 1-100" said names
being fictitious, it being the intent of Plaintiff to designate
any and all individuals, officers, members, agents, servants,
and/or employees of the aforementioned agencies owing a
duty of care to Plaintiff, individually and jointly and
severally,
                                             Defendants.
-------------------------------------------------------------------------X

        MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
                 REARGUMENT AND RECONSIDERATION


                                            THE LAW OFFICE OF THOMAS F. LIOTTI, LLC
                                            By: Thomas F. Liotti, Esq.
                                            Attorneys for the Plaintiff
                                            PATRICIA CUMMINGS
                                            600 Old Country Road, Suite 530
                                            Garden City, New York 11530
                                            Phone: (516) 794-4700
                                            Fax: (516) 794-2816
                                            E-mail: Tom@TLiotti.com
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 2 of 24




                               PRELIMINARY STATEMENT

       Patricia Cummings (hereinafter, "Plaintiff" or "Ms. Cummings") makes this motion for

reargument and reconsideration with respect to the Court's March 26, 2021 Memorandum

Decision and Order Dismissing Amended Complaint. Plaintiff respectfully seeks reconsideration

based on the Court's Memorandum Decision and Order (hereinafter "Decision" for several

reasons: First, the Decision's analyses were premised on material misapprehensions of, or

unjustifiable inferences from, the facts of record, and Second, the Plaintiff presents herein the

discovery and availability of new evidence not previously available at the time of the Court's

consideration of the dismissal of the Amended Complaint.

                                    LEGAL ARGUMENT

                I. STANDARD FOR MOTION FOR RECONSIDERATION

       Under Fed. R. Civ. P. 59(e) and Local Rule 6.3, motions for reconsideration may be granted

where (1) the moving party can show an intervening change in the controlling law; (2) upon

discovery of new evidence not previously available; or (3) on a showing of the need to correct a

clear error of law or prevent manifest injustice. See, Sanders v. Sullivan, 900 F.2d 601, 605 (2d

Cir. 1990) (quoting. Doe v. New York City Dep't of Social Servs., 709 F.2d 782, 789 (2d Cir.

1983)); In re Beacon Associates Litig., 818 F. Supp. 2d 697, 701-02 (S.D.N.Y. 2011) (granting

motion for reconsideration); see also, Catskill Dev., L.L.c. v. Park Place Entm't Corp., 154

F.Supp.2d 696, 701 (S.D.N.Y.2001); and Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Tr., 729 F.3d 99,104 (2d Cir. 2013). In Dookie v. Woo, 2020 NY Slip Op 00975 (pt

Dept. 2020), a party's submission of new evidence or argument in reply on the underlying motion,

constitutes reasonable justification for granting renewal. See, Schenectady Steel Co. v. Meyer

Contr. Corp., 73 AD3d 1013, 1015-1016 (2nd Dept. 2010).



                                                                                                1
         Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 3 of 24




       Plaintiff seeks reconsideration under the second and third categories. In particular, a motion

for reconsideration on such grounds will be granted where "the moving party can point to

controlling decisions or data that the court overlooked." See, 3 Motions in Federal Court § 9:36.50

(3d ed.), citing, Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, Fed. Sec. L. Rep.

(CCH) P 96903, Fed. Sec. L. Rep. (CCH) P 96936 (2d Cir. 2012). The key is whether the

"controlling decisions or data" that the court overlooked "might reasonably be expected to alter

the conclusion reached by the court." See, Shrader v. CSX Transp., Inc., 70 F.3d 255, 256-57 (2d

Cir.1995).

       For the reasons set forth below herein, Plaintiff meets the high standard for reconsideration.

Either a shift in the legal standard on which the Order hinges, or a full appreciation of the facts of

record in light ofthe new evidence presented, could reasonably be expected to change the outcome.

  II. THE DECISION MISAPPREHENDS KEY FACTS THAT BEAR DIRECTLY ON
            THE IRREPARABLE HARM CAUSED TO THE PLAINTIFF

       The Decision is premised on a number of distinct and significant facts that weighed heavily

in the Court's analysis and conclusion. Plaintiff respectfully submits that under any evidentiary

standard for finding a likelihood of success on the merits, and certainly under the "clear" or

"substantial" evidence standards, reconsideration of the record is warranted because the Court

appears to have overlooked material facts or made inferences not justified by the record and which

were central to the outcome here. Given the overwhelming facts and evidence which fail to

demonstrate a basis for dismissal of the Plaintiff's claims and the significance ofthe new evidence

made available, Plaintiff submits that upon reconsideration the Court will likely conclude that its

earlier determination should be revised.

         As a result of the extensive litigation in this matter, the Plaintiff will not reiterate all of

the specific the facts of this case, nonetheless, it bears mentioning that Plaintiff seeks damages


                                                                                                      2
            Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 4 of 24



against these Defendants, and as a result of the" badge of infamy," with which Plaintiff has forever

been branded, which has changed the entire course of her life. Plaintiff has been publicly shamed

and falsely accused of "child abuse," labeled as a "racist," referred to as an "oppressor," and as a

"white supremacist," by many, including politicians and activists, and specifically in various and

extensive media outlets discussing this asserted issue. She has received direct threats of violence

and death causing her to fear for her life. Plaintiff was ultimately exonerated of the erroneous and

unreported allegation that she "pushed Student A's back with her knee and asked if it hurt,"

following an investigation by the New York City Department of Education's Office of Special

Investigations. This is notably different than what was egregiously asserted and presented as fact

that was decimated onto the public by the Defendants.

           The Plaintiff is damaged by the assertions presented as fact, of grossly false information,

which was completely different from the actual allegation that was investigated by OS!. The actual

allegation involved a false report that the Plaintiff "pushed Student A's back with her knee and

asked if it hurt," during her lesson; the allegation was NEVER that she "singled out black students

and made them act like slaves;" told them to "lie on the floor for a lesson on slavery and then

stepped on their backs to show them what slavery felt like," as was falsely and repeatedly reported

as fact.

           The record does not support the dichotomy suggested by the Decision between what was

actually being investigated and what was reported by the Defendants about the Plaintiff. The record

the Court could have relied on to make its finding offact in this regard is the fact that the Plaintiff

plead factual content sufficient to allow the court to draw the reasonable inference that the

Defendants are liable for the misconduct alleged. In the Decision, however, the Court devotes

substantial discussion to this controversy and concludes, with nothing more than the fact that



                                                                                                     3
         Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 5 of 24




Defendants summarily cannot be held liable for their acts against the Plaintiff, which cause her to

be severely and irreparable harmed. Indeed, that conclusion is incompatible with the record, which,

as the Court acknowledged, contained un-rebutted proof and disputes the Defendants' arguments

in favor of a dismissal of all of her claims. Plaintiff respectfully questions both the conclusions of

the Court as stated herein and the facts in evidence on which the Court relies to reach those

conclusions.

       Plaintiff is aware, of course, that a motion for reargument is not the venue for submission

of evidence that was, in theory, available beforehand, notwithstanding the lack of notice. What

Plaintiff can represent to the Court however, and what her counsel are duty bound to make a matter

of record, at least insofar as a proffer, is that Plaintiff would and could have readily rebutted a

dismissal had the new evidence been made available to the Plaintiff earlier, and in this regard, the

Court's factual conclusion would, under the circumstances, have turned out entirely different. For

purposes of this motion, however, Plaintiff submits that even absent the opportunity to present

adequate evidence to a motion seeking the extreme consequence of dismissal, the record supports

a basis to allow the Court to draw the reasonable inference that the Defendants are liable for the

misconduct alleged.

               III. NEW EVIDENCE MADE AVAILABLE TO THE PLAINTIFF
                  BEARS DIRECTLY ON THE COURT'S DETERMINATION

       On October 11, 2019, Ms. Cummings made a Freedom of Information Law (FOIL) request

to receive records from the New York City Department of Education (NYC DOE). The NYC DOE

acknowledged the request on October 21,2019, by the Office of Legal Services ofthe Department

of Education. In their response, they asked Ms. Cummings to "provide clarification by November

18,2019" to her request for emails, as her request was not reasonably described pursuant to Public

Officers Law 89(3)(a). It was further stated that the NYC DOE anticipated providing Ms.


                                                                                                    4
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 6 of 24




Cummings with a response by November 18, 2019. A copy of the e-mail dated October 21,2019,

is annexed hereto as Exhibit A. On November 22, 2019, Ms. Cummings replied to the email

received on November 21, 2019, so that her request would comply with Public Officers Law

89(3 )( a). A copy ofthe correspondence dated November 22, 2019 is annexed hereto as Exhibit B.

The November 18, 2019, correspondence from the NYC DOE addressed the request (though

erroneously addressed to "Mr. Feldman"). In the response, the DOE stated that they "anticipate

providing you [Ms. Cummings] with a response by January 31,2020. However, a response was

not given until February 3, 2020.

       On February 3, 2020, the NYC DOE sent correspondence to Ms. Cummings stating that

they needed additional time to respond to her request citing the "need to review the records to

determine to the extent to which they must be disclosed," and "the number of requests received by

the agency." Upon information and belief, it is at this time that the DOE acknowledged that they

obtained all records in the request. Simply stated, how could someone need more time to review

records iftheyhave not located or obtained them? The February 3,2020 letter gave a date of March

5, 2020, as to when a response to Ms. Cummings October 11, 2019 request would be honored. A

copy of the correspondence dated February 3, 2019, annexed hereto as Exhibit C.

       In this regard, the NYC DOE kept delaying their response and disclosure as demonstrated

through their numerous monthly responses which later turned into quarterly delay letter responses

between February 2020 and February 2021. Through the course ofthat year, Ms. Cummings began

to respond to their email and delay letters. A copy of all correspondence for the NYC DOE is

annexed hereto collectively as Exhibit D. After the NYC DOE received Ms. Cummings' response

dated February 10, 2021, the NYC DOE finally complied with her request on February 26,2021,

(sixteen months after the initial request). A copy of the e-mail dated February 10, 2021 and letter



                                                                                                 5
         Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 7 of 24




to the NYC DOE and the e-mail and correspondence from the NYC DOE dated February 26,2021

are annexed collectively hereto as Exhibit E. It is at this time that Plaintiff, Patricia Cummings

obtained indisputable evidence for the first time in support of her claims and subsequent

Opposition to the Defendants' Motion to Dismiss. One ofthe documents disclosed, the OSI Intake

Form submitted by Defendant Cox on January 18, 2018, explicitly evidences how Defendant Cox

violated the Chancellor Regulation A-420; the intake form was not submitted in accordance with

the regulation, to wit: (1) it was submitted after 6:00 pm; (2) the date and time of the incident were

wrong; and (3) it violated the Plaintiffs due process by conducting the January 18, 2018, meeting

upon the information and belief that she was aware of the mother's complaint submitted to the

school on January 17, 2018. In accordance with the Chancellor Regulation A-420, with respect to

the Plaintiff, the Defendant, Principal Cox did flagrantly violate the rule:

               Under the Regulation of the Chancellor, A-420, Section IV, (B),
               "[P]rincipal or designee must immediately report all allegations of
               corporal punishment of students by DOE employees, custodial
               workers, vendors, consultants, CBO staff and similar individuals to
               OSI within one school day of learning of the allegation by one of
               the following methods: (1) entering the information into the OORS;
               or (2) entering the information into the OSI reporting system, or
               calling OS!. If the Principal/designee enters a report of alleged
               corporal punishment into OORS, he/she will automatically be
               routed to the OSl's online reporting system.

        Defendant Cox failed in following NYC DOE's policy and procedures by not submitting

the alleged complaint timely, so that she could conduct a rogue investigation on January 18, 2018,

thus violating Ms. Cummings' due process as outlined in the NYC DOE's policy and procedures.

As the Regulations state the principal or designate must immediately report all allegations of

corporal punishment within 24 hours oflearning of the investigation. Id. Additionally, Defendant

Cox showed Ms. Cummings the mother's written complaint, which further highlights Defendant

Cox's misconduct, as well as her inability to follow NYC DOE policy and procedure.


                                                                                                    6
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 8 of 24




       It should be noted that conspicuously, the NYC DOE did not provide Ms. Cummings with

everything she requested through FOIL. Notably, the DOE did not disclose the e-mail exchanges

between OSI Deputy Director Christina Nowak, Director of Academic Policy Sara Shumway, and

Chief of Staff Curriculum, Instruction and Professional Learning. According to the OSI Report,

such email exchanges exist between April 3, 2018 and April 23, 2018. The Report further states at

footnote 18: "A copy of the reference email exchange is maintained in the case file." A copy of

the OSI Report is annexed hereto as Exhibit F. Upon information and belief, the NYC DOE did

not disclose these e-mail exchanges because it would prove the causes of action alleged in

Plaintiff's complaint. According to the Department of Education's own description of the duties

and function of OSI, to wit: "OSI investigates allegations of improper and unlawful behavior,

including corporal punishment and verbal abuse against students ... ,"alleged academic violations

would not fall under the category of misconduct, because misconduct and academic violations are

separate and apart from each other. This is further evidenced within the contract between NYSC

DOE and UFT, because there are specific policies for dealing with pedagogy (i.e., academic

violations). Issues with pedagogy would fall under incompetence in accordance with the contract.

Therefore, OSI exceeded their scope when they probed the alleged curriculum/academic policy

violations made by Defendant Cox against Ms. Cummings, and found her (Ms. Cummings) to have

used "poor judgement." It was an improper finding, and upon information and belief, demonstrates

the fraud and misconduct conducted by the NYC DOE. Additionally, it is important to note that

OSI Investigators are not New York State licensed teachers, nor do they have any knowledge of

pedagogy; this is why OSI does not investigate pedagogical issues. According to the DOE's own

policy, to evaluate a teacher's pedagogy/teaching practice, their lessons need to be observed. Ms.

Cummings pointed this out in her letter to Superintendent Hulla. On October 5, 2018, Ms.



                                                                                                 7
         Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 9 of 24




Cummings stated: "An important public policy issue is at stake here." "Everything about our

evaluation and development system is based upon the understanding that a constructive

professional process is the best way ..... to help children learn." Furthermore, she stated that "the

e-mail exchange between the OSI and the Office of Academic Policy violates the NYC DOE's

own policy on how to evaluate a teacher's lesson and performance. Describing a lesson, (to which

the investigator did not observe), to the Office of Academic Policy and anyone else, who did not

observe the lesson for that matter, is negligent and an infringement upon the due process afforded

to teachers with regard to evaluation; the lesson must be observed." This due process is afforded

to all teachers regardless of their status as tenured or probationary teachers. Moreover, Ms.

Cummings stated that the "conclusions" are based on hearsay evidence and have no basis in fact.

The information [he - (Mf. Sandor)] received was hearsay due to the fact that neither he, nor the

investigator, observed the lesson. Therefore, the conclusion of poor judgment ..... has no basis in

fact .... "[and] cannot pass judgment and especially come up with a determination that the lesson

"significantly diverged from best practices. ", As stated in the Amended Complaint, there was an

observer of the lesson, Ralph Hudson.

       As stated in the amended verified complaint and is evidenced by the OSI report, Ms.

Cummings was cleared of the allegations of corporal punishment on July 24,2018. According to

the NYC DOE policy, teachers are to be informed in writing when they are authorized to go back

to their teaching position. Ms. Cummings should have received a letter from Rodi, Director of

Employee Relations, at some point in July, but that never occurred. Instead, Ms. Cummings was

contacted by the District 10 UFT Representative, Marcus Escobar, via telephone, that she (Ms.

Cummings) is being returned to her building and the investigation has been reduced to writing.

Ms. Cummings did receive written notification of her reinstatement to her teaching position at



                                                                                                   8
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 10 of 24




Bronx Middle School 118 on Sept. 4, 2018, when she reported to the school for the 2018-2019

school year. According to Chancellor Regulation A-420:VII.B "[I]f the accused employee was

reassigned during the pendency of investigation and there is no other reason for reassignment, the

employee must be returned to his or her regular assignment." So upon information and belief, there

was no other reason for reassignment, therefore the NYC DOE returned Ms. Cummings to her

regular assignment.

       On August 22,2018, at 3:05 pm, Ms. Cummings "received an email from Defendant Cox

advising she was released from her reassignment in August, (which is factually wrong) and would

be scheduled to be teaching at the William W. Niles School/Middle School 118 in September.

Defendant Cox stated that Plaintiff would be tentatively teaching 6 th grade social studies, the

position that another teacher, (Mr. Cavallo), had vacated when he took an open market transfer in

June. This is extremely notable, as the Plaintiff believes that was how the Defendant Cox knew

the Plaintiff was going to be terminated ... " (See, Amended Verified Complaint at #183). Ms.

Cummings is certified in NYS to teach grades 7 through 12. According to state regulations,

teachers are only permitted to be assigned no more than I period a day outside their certification,

license/appointment area. This is called incidental teaching. Therefore, upon information and

belief, Principal Cox was attempting to either violate educational law, or knew Ms. Cummings

was going to be terminated and she would be able to justify her hiring someone with that schedule.

       On August 29, 2018, Ms. Cummings replied to Defendant Cox's email at 1:37 pm

confirming her return to teach at the William W. Niles School - Middle School 118 for the 2018-

2019 school year. It is at that time that Defendant Cox continued her misconduct and fraud. To

fully comprehend this, one must look at the email exchanges between Defendant Cox and

Katherine Rodi, beginning August 29 th , 2018 at 3:56 pm, notably AFTER Ms. Cummings replied



                                                                                                  9
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 11 of 24




to Defendant Cox's August 22 nd e-mail confinning her return to the building to teach. The e-mails

provided by the DOE through Ms. Cummings' FOIL request have all been redacted, to wit: there

is no body of the email to read due to the redaction. However, all said emails have the subject line

that reads: "Cummings Response / Teaching Assignment Sept. 2018." Defendant Cox's August

29th e-mail at 3:56 pm was not only to Katherine Rodi, Director of Employee Relations, but to

Maribel Hulla, the District Superintendent, and Jeffrey Garnils, Senior Field Counsel at City of

New York in the Bronx for the Department of Education. Copies of the Defendant Cox's August

e-mails are collectively annexed hereto as ExhibitG. Upon information and belief, this is the

correspondence, which the NYC DOE has redacted, that evidences Defendant Cox and the NYC

DOE's misconduct, fraud, and inexplicable reassignment of Ms. Cummings' from her teaching

position because she (Ms. Cummings), was all of a sudden now the "subject of pending employee

discipline." Nowhere in the contract, Chancellor Regulations or the NYC DOE letter dated April

15, 2010, to which reassignment was further clarified, states "pending discipline" as an

appropriate, proper, and valid use of reassignment. Therefore, Ms. Cummings' second

reassignment on September 4, 2018, was arbitrary and capricious and violated her due process and

rights afforded to her. The fact of the matter is that the Department of Education returned the

Plaintiff, Ms. Cummings, to her to her regular assignment: teacher at the William W. Niles School

- Middle School 118, evidencing there was NO reason for reassignment.

       Upon infonnation and belief, the moment Defendant Cox knew of Ms. Cummings'

confinnation to return (August 29, 2018), she further set on a course of misconduct and fraud.

Upon infonnation and belief, Defendant Cox had Ms. Cummings reassigned from her teaching

position for a second time because she knew Ms. Cummings' fate oftennination and had already

consolidated her out of the building. The consolidation out of the building is evidenced by the fact



                                                                                                 10
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 12 of 24



that Ms. Cummings was given a "Fake Schedule," made to look as if Defendant Cox and the

Department of Education provided Ms. Cummings with the due process that is afforded to her. If

the schedule was actually true, she [Ms. Cummings], would have been the teacher of record for

the classes listed on her schedule and a substitute would have been present from September 6 until

October 18, and upon information and belief, there are no payroll documents supporting the

payments of a substitute teacher for Ms. Cummings' class, or any documentation stating Ms.

Cummings was the actual teacher of record. Additionally, the Principal is an NYC DOE agent that

recommends termination of an employee to the Superintendent. The OSI Report recommended

training for Ms. Cummings in accordance with progressive discipline as outlined in the contract,

notably, not termination. Upon information and belief, the school's "Galaxy Budget System," (i.e.

budget), would provide information such as the teachers on the school's payroll and would indicate

that Defendant Cox already replaced Ms. Cummings as a teacher in the building. Therefore, the

Plaintiff has demonstrated that the Court's consideration of this previously unavailable evidence

would have adequately stated claims for the relief requested.

      IV. THE LAW OF THE CASE DOCTRINE WOULD NOT BE APPLICABLE

       This Court found that to the extent that Plaintiff's amended claims are based on facts

underlying claims already dismissed, those claims are dismissed under the "Law of the Case

Doctrine." As such, respectfully, the Court erroneously declined to reconsider its February 24,

2020 decision dismissing the complaint, as "The Law of the Case Doctrine" permits

reconsideration where there are 'cogent' or 'compelling' reasons to do so, such as here, where

there is the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice." See, Sanders v. Sullivan, 900 F.2d 601,605 (2d Cir. 1990) (quoting, Doe v. New York

City Dep't ofSocial Servs., 709 F.2d 782,789 (2d Cir. 1983)). In this regard, Plaintiff has provided



                                                                                                 II
         Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 13 of 24




a "compelling" reason for the Court to deviate from its prior rulings. Moreover, the dismissed

claims have been resuscitated, as against any of the moving Defendants, by these newly presented

facts.

         As against the City Defendants, Plaintiff includes causes of action for violations of the

due process guarantee of the Fourteenth Amendment, "discrimination," fraud, negligence,

and negligent and intentional infliction of emotional distress. The Court originally dismissed

Plaintiff's procedural due process primarily because it was asserted that Plaintiff had not

pleaded any facts showing that she, (a) is a probationary teacher who could have been fired

for almost any reason (or no reason); (b) possessed a protectable property interest in continued

employment; (3) she had failed to avail herself of an adequate remedy at state law; and (4)

because she did not allege any facts tending to show that any of the City Defendants

made false and injurious statements about her in close proximity to her termination. Contrary to

the findings of the Court, Plaintiff has remedied any of those deficiencies and plead new facts that

would make out a viable due process claim. Therefore, her due process claim against the City

Defendants should be upheld.

         When analyzing due process claims, the threshold issue is whether the Plaintiff

possessed a valid property or liberty interest. See, Oneida Indian Nation ofN.Y. v. Madison Cty.,

665 F.3d 408, 427-28 (2d Cir. 2011). The Due Process Clause of the Fourteenth Amendment

prohibits a state actor from depriving a person of life, liberty, or property without due process of

law. U.S. Const. amend. XIV, § 1. Whereas "a person's interest in his or her good reputation alone,

apart from a more tangible interest, is not a liberty or property interest sufficient to invoke the

procedural protections of the Due Process Clause," loss of reputation can be a cognizable

deprivation of a liberty interest when "coupled with the deprivation of a more tangible interest,



                                                                                                 12
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 14 of 24




such as government employment." See, Patterson v. City of Utica, 370 F.3d 322, 329-30 (2d Cir.

2004). An individual asserting such a claim is said to be pursuing a "stigma-plus" claim. rd.

       To support a stigma-plus claim, a plaintiff must first prove the utterance of "stigmatizing

statements about [her]-statements that call into question [the] plaintiffs 'good name, reputation,

honor, or integrity.'" rd. (quoting, QUinn v. Syracuse Model Neighborhood Corp., 613 F.2d 438,

446 (2d Cir. 1980)); see also, Velez v. Levy, 401 F.3d 75, 87 (2d Cir. 2005) (stating that stigma

plus claim requires "utterance of a statement about [plaintiff] that is injurious to her reputation,

that is capable of being proved false, and that he or she claims is false." Statements that "denigrate

the employee's competence as a professional and impugn the employee's professional reputation

in such a fashion as to effectively put a significant roadblock in that employee's continued ability

to practice his or her profession" satisfy the stigma requirement. See, Donato v. Plainview-Old

Bethpage Cent. Sch. Dist., 96 F.3d 623, 630-31 (2d Cir. 1996). Next, "[the] plaintiff must prove

these stigmatizing statements were made public." See, Patterson, 370 F.3d at 330 (citing,

Abramson v. Pataki, 278 F.3d 93, 101-02 (2d Cir. 2002)); see also, Velez, 401 F.3d at 87 ("The

defamatory statement must be sufficiently public to create or threaten a stigma .... "). To satisfy

the "plus" element of a stigma-plus claim, a plaintiff must prove "a specific and adverse action

clearly restricting the plaintiff's liberty," such as the loss of employment or the termination or

alteration of some other legal status or right. See, Velez, 401 F.3d at 87-88. The stigmatizing

statements must be made concurrently with, or in close temporal relationship to, the tangible and

material state-imposed burden. See, Segal v. City ofNew York, 459 F.3d 207,212 (2d Cir. 2006);

and, finally, the plaintiff must prove that the deprivation of her liberty interest occurred "without

due process oflaw." rd.




                                                                                                   13
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 15 of 24




       In a stigma-plus claim, the allegedly stigmatizing statement must be false and capable of

being proven false. See, Sadallah v. City of Utica, 383 F.3d 34,38 (2d Cir. 2004); Brevot v. N.Y.c.

Dep't ofEduc., No. 04-CV-7959, 2007 U.S. Dist. LEXIS 16109,2007 WL 690130, at (S.D.N.Y.

Mar. 6, 2007). Federal courts often look to state substantive law of defamation in analyzing the

"stigma" component of a "stigma-plus" claim. See, Paterno v. City ofNew York, No. 17-CV-8278,

2018 U.S. Dist. LEXIS 128175,2018 WL 3632526, at (S.D.N. Y. July 31,2018)( citing, Sharpe v.

City of New York, No. ll-CV-5494, 2013 U.S. Dist. LEXIS 75094, 2013 WL 2356063, at n.1O

(E.D.N.Y. May 29, 2013)). There is no dispute that, in the defamation context, statements of

opinion are not actionable. See,   ~     Oakley v. Dolan, No. 17-CV-6903 (RJS), 2020 U.S. Dist.

LEXIS 28267, 2020 WL 818920, at (S.D.N.Y. Feb. 19,2020), rev'd in part, 980 F.3d 279 (2d Cir.

2020), and atrd in part, 833 F. App'x 896 (2d Cir. 2020) (dismissing defamation claim where

"Defendants' statements referred to [the plaintiff]'s behavior as being 'inappropriate' and

'abusive,' with [a defendant] stating that [the plaintiff] was 'physically and verbally abusive' and

that he 'abused' many individuals"'); see, Colantonio v. Mercy Med. Ctr., 73 A.D.3d 966, 968,

901 N.Y.S.2d 370 (2d Dep't 2010) (dismissing defamation claims, because the defendants'

statements that "the plaintiff 'is belligerent and very unreasonable,' cannot be interacted with, is

'not stable' ... is 'bizarre,' is 'inappropriate' and 'doesn't listen'" were all expressions of opinion).

This is very different from the facts of the matter herein. Defendants' statements that "Singled out

black students and made them act like slaves;" told them to "lie on the floor for a lesson on slavery

and then stepped on their backs to show them what slavery felt like." are not only capable of being

proven false, they were never anything that the Plaintiff was ever accused of having done by the

NYC DOE, and as a matter of law that statement is blatantly stigmatizing. Plaintiff argues that the

statement is extremely stigmatizing given her education background and otherwise unblemished



                                                                                                      14
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 16 of 24



career in teaching. Plaintiff also asserts that the statement that she "singled out black students and

made them act like slaves;" told them to "lie on the floor for a lesson on slavery and then stepped

on their backs to show them what slavery felt like·· is analogous to an accusation equivalent of

assault, child abuse, and/or child endangerment and violation of New York's Penal Law. Both

arguments are persuasive.

       A stigmatizing statement is one that "call[s] into question [the] plaintiffs 'good name,

reputation, honor, or integrity. '" See, Patterson, 370 F.3d at 330. Courts, therefore, have found

that statements attacking an individual's professional competence can support a stigma-plus claim,

given the likelihood that such statements would have a negative impact on that individual's future

employment prospects. See, Donato, 96 F.3d at 631 (deeming stigmatizing "strongly negative

evaluations" of a supervisor's relevant skills, finding the statements to "read like a bill of

indictment, methodically reciting a litany of lack of professional competence"). Based on this

analysis, even the finding of poor judgment by OSI, which was nonetheless, inappropriate, as such

a determination, is not within the function or capability of OSI would constitute a statement of

attack of the Plaintiff's professional competence. Here, in this regard, Plaintiff has demonstrated

with distinct particularity, such statements, which can carry a defamatory and stigmatizing

meaning. See, Albert v. Loksen, 239 F.3d 256, 267 (2d Cir. 200 I) (finding that statements accusing

hospital worker of "compromising the welfare of patients" and "disobeying orders from his

superiors with respect to safety" were capable of a defamatory meaning). Accusations as presented

by Plaintiff herein go to the heart of[an educator's] professional competence. See, Schlesinger v.

N.Y.c. Transit Auth., No. 00-CIV-4759, 2001 U.S. Dist. LEXIS 632, 2001 WL 62868, (S.D.N.Y.

Jan. 24, 2001) (statements that accused the plaintiff, a manager for the New York City Transit




                                                                                                   IS
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 17 of 24



Authority, of "intimidation, harassment, and abuse," as well as cursing and acting in a "belligerent"

manner were not sufficiently stigmatizing to be actionable).

       Further, it is clearly established that the connotation of criminal conduct qualifies as

stigmatizing. See, Quinn, 613 F.2d at 446 n.4; LaForgia v. Davis, No. 01-CV-7599, 2004 U.S.

Dist. LEXIS 25143, 2004 WL2884524, (S.D.N.Y. Dec. 14,2004). Here, Defendants' statements

are much less accusing Plaintiff of acting in an "improper manner" than they are to accusing her

of criminal conduct. In short, Plaintiff has succeeded in raising a genuine dispute of material fact

as to whether statements that she "singled out black students and made them act like slaves;" told

them to "lie on the floor for a lesson on slavery and then stepped on their backs to show them what

slavery felt like" satisfies the "stigma" element of her claim. Furthermore, NYC DOE spokesman

Doug Cohen, said in a September 27,2018, Daily News article, "We've begun the process offiring

Ms. Cummings based on an investigation of this unacceptable behavior and her performance as

an educator." This statement goes to the heart of a stigma-plus claim. The NYC DOE did not

correct the egregiously false and erroneous allegation that the Daily News Defendants reported

and stated as fact; they allowed the public to believe that the Daily News was reporting was true,

when it was false. Moreover, the finding within the investigation about her "performance as an

educator" is an improper finding and outside the scope of OSI; thereby damaging Ms. Cummings'

reputation, both personally and professionally and branding her with a "badge of infamy."

Moreover, the Amended Complaint includes several claims that the City Defendants did not follow

proper procedures in investigating the allegations against Plaintiff (see, AC ~~ 178, 179), and based

on the foregoing Plaintiff has demonstrated a property interest in having the allegations against

her investigated using the specific procedures afforded by the NYC DOE. (Dkt. No. 94 at 19.)




                                                                                                  16
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 18 of 24




        Accordingly, the Court may find that a reasonable jury would be able to find that the

statements attributable to the Plaintiff were stigmatizing, and thus Plaintiff has demonstrated the

existence of a valid property or liberty interest.

        Similarly, the Court's conclusion that Plaintiff had an adequate state remedy available in

the form of an Article 78 proceeding, which she chose not to pursue is respectfully incorrect. (Dkt.

No 94 at 21.) The Plaintiff did not have the ability for a post-termination "name-clearing hearing."

The Plaintiff was precluded from such relief as a result ofthe delays caused by the City Defendants.

Thus, a stigma-plus claim cannot be defeated. See, Segal v. City ofNew York, 459 F.3d 207, 214

(2d Cir. 2006). Furthermore, the Plaintiff cannot remedy the OSI Report with a "name clearing

hearing," because the Article 78 Petition would have had to have been filed by November 24,

2018, and none of the information required to proceed in that fashion was discovered or provided

within the applicable time period. Thus, the Plaintiff was precluded from pursuing that relief.

        Based on what has been demonstrated in this matter, Plaintiff has more than established

not only that the statements were false statements of fact, but that the NYC DOE Defendants acted

in a "grossly irresponsible manner without due consideration for the standards of information

gathering and dissemination ordinarily followed by responsible parties." See, Chapadeau v. Utica

Observer-Dispatch, 38 NY2d 196, 199 (1975); see also, Bloom v. Fox News ofLA, 528 F. Supp.

2d 69, (EDNY 2007). It is notable to mention, as argued elsewhere herein, that the Department of

Education had failed to release any of the supporting documentation of the OSI Report to Plaintiff

despite the fact that she has repeatedly requested through the Freedom of Information Act. This

failure to act appropriately further violates Plaintiff's rights and demonstrates the Defendants'

blatant disregard for rules and the law, and further highlights their misconduct. Additionally, the

fact they have failed to release the requested documents to Plaintiff in a timely and complete



                                                                                                  17
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 19 of 24




manner, it can be inferred that they believed that providing these documents would further

substantiate what has been alleged in the Amended Verified Complaint and what Ms. Cummings

had testified to at her 50-h hearing in January, 2019.

       The Defendants erroneously plead that Plaintiff cannot, as a matter of law, plead negligent

infliction of emotional distress (NIED) or intentional infliction of emotional distress. In fact, the

Amended Verified Complaint presents a cause of action only for intentional infliction of emotional

distress. Initially, while claims of intentional infliction of emotional distress against government

bodies have been shown to be barred as a matter of public policy (see, Lauer v. City ofNew York,

240 AD2d 543, Iv denied 91 NY2d 807; Wheeler v. State ofNew York, 104 AD2d 496, 498), in

any event, the pleadings are otherwise sufficient. A cause of action for either intentional or

negligent infliction of emotional distress must be supported by allegations of conduct by a

defendant "so outrageous in character, and so extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community." See, Murphy v. American Home Prods. Corp., 58 NY2d 293,303, [citation omitted];

see also, Howell v. New York Post Co., 81 NY2d ll5, 121-122. The same standard is applied to

both the intentional and negligence theories of emotional distress. See, Young v. GSL Enters., 237

AD2d ll9; Naturman v. Crain Communications, 216 AD2d 150. Such extreme and outrageous

conduct has been plead and thus, the pleadings should survive dismissal. See, Trachtman v. Empire

Blue Cross & Blue Shield, 251 AD2d 322. To the extent that the statements complained of are true,

Plaintiffs can claim sufficient distress; thus, dismissal is inappropriate in this case. Moreover, the

extreme disparagement of Plaintiff's character in this case more than rises to that standard.

       Moreover, Plaintiff has substantially pled that the DOE and City Defendants engaged in

any extreme and outrageous conduct, and demonstrated a causal connection between the conduct,



                                                                                                   18
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 20 of 24




and her injuries and severe emotional distress. Plaintiff's claims are in substance, much more than

a mere reiteration of Plaintiff s beliefthat she was unfairly terminated. Further, as to the arguments

concerning a demonstration of the existence of a special duty, Plaintiff has sufficiently alleged a

special relationship; she claims that Defendants were required to monitor, supervise and control,

thereby, creating a special relationship. A special relationship giving rise to a duty of care can be

created in three ways: "(1) when the municipality violates a statutory duty enacted for the benefit

of a particular class of persons; (2) when it voluntarily assumes a duty that generates justifiable

reliance by the person who benefits from the duty; and, (3) when the municipality assumes positive

direction and control in the face ofa known, blatant and dangerous safety violation." See, Valdez

v. City of New York, 936 NYS2d at 592; Pelaez v. Seide, 778 NYS2d 111, 117 (2004). Plaintiff

has adequately alleged facts sufficient to demonstrate that she had a special relationship with

municipal Defendants, such that they owed her a special duty.

       The Amended Complaint also includes a cause of action for violation of Plaintiff's civil

rights and discrimination. Respectfully, this Court held that "if read generously," the Amended

Complaint alleges that, because of her race, Plaintiff was treated differently than (1) the parent

of one of her students, and (2) the Chancellor of the DOE, both of whom are black, and both

of whom apparently received some unspecified benefit that Plaintiff did not. (AC           ~   197.) In

actuality, the argument offered by Plaintiff alleges that had the Plaintiff been black and not

Caucasian, the teaching of the lesson and what occurred in the classroom that day would not have

been problematic. Plaintiff would not have been branded as a "racist," and referred to as an

"oppressor," and a "white supremacist." In this regard, Plaintiff provided evidence to this Court

of individuals who concurred that nothing would have happened had Plaintiff been white, and that

there is a deep-seated belief that black history should be taught by black teachers.



                                                                                                    19
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 21 of 24




       In this regard, Plaintiff has demonstrated aprima!acie case of race discrimination claim in

employment under either Title VII or Section 1981, alleging "that similarly situated employees of

a different race were treated more favorably," to wit: a black teacher would not have been

subjected to allegations or scrutiny to which Plaintiff was subjected. See, Norville v. Staten Island

Univ. Hosp., 196 F.3d 89, 95 (2d Cir.1999) (quoting. Shumway v. United Parcel Serv., Inc.,

118 F.3d 60,64 (2d Cir.1997)); Brown v. Daikin America, Inc., 756 F.3d 219,229-30 (2d Cir.

2014); Albert v. Carovano, 851 F.2d 561,573 (2d Cir.1988).

       The Court reasons that the defamation claims against the Defendants were dismissed in

the original decision because they were non-actionable statements of opinion rather than

assertions of fact that are capable of being proved true or false and with respect to the Daily

News Defendants, that were privileged under New York Civil Rights Law, § 74 ("Section 74").

See, Dkt. No. 94. Therefore, the amended pleading could only state a claim for defamation if it

identified some new statement made by these defendants that was capable of being defamatory.

       With respect to non-actionable statements of opinion, the Court's analysis respectfully

overlooks the specificity of these facts. In Mann v Abel, (10 NY3d 271, 885 N.E.2d 884, 856

N.Y.S.2d 31 [2008]), the Court of Appeals summarized the law regarding the protection of

opinions from defamation claims as follows:

               "Whether a particular statement constitutes an opmlOn or an
               objective fact is a question of law. Expressions of opinion, as
               opposed to assertions of fact, are deemed privileged and, no matter
               how offensive, cannot be the subject of an action for defamation.
               Distinguishing between opinion and fact has proved a difficult task,
               but this Court, in furtherance of that endeavor, has set out the
               following factors to be considered: "(I) whether the specific
               language in issue has a precise meaning which is readily understood;
               (2) whether the statements are capable of being proven true or false;
               and (3) whether either the full context of the communication in
               which the statement appears or the broader social context and
               surrounding circumstances are such as to signal... readers or


                                                                                                  20
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 22 of 24




                listeners that what is being read or heard is likely to be opinion, not
               fact. "

        In Immuno AG. v. Moor-Jankowski, (10 NY3d at 276 (internal citations omitted)), the

Court declined to adopt an analysis that would require courts first to search the article for particular

factual statements and then to hold such statements actionable unless couched in figurative or

hyperbolic language. Rather, the Court held that 'courts must consider the content of the

communication as a whole, as well as its tone and apparent purpose' and in particular 'should look

to the over-all context in which the assertions were made' and determine on that basis 'whether

the reasonable reader would have believed that the challenged statements were conveying facts

about the libel plaintiff.'" Id. Here, the "content of the reports, as a whole," and their "tone and

apparent context," show that it was not simply a reporting of an investigation, nor was it, in any

way, accurate. Thus, the "over-all context" in which the media Defendants made the challenged

statements about Ms. Cummings was not within a mere public announcement. Those reports made

more than just passing references about Ms. Cummings and specifically for what they claimed she

was being investigated. Notably, there was no investigation at this time of the February 1, 2018,

exclusive Daily News article as evidenced by the e-mail exchange disclosed to Ms. Cummings

through her FOIL request. A copy of the February 1, 2018 e-mail is annexed hereto as Exhibit H.

It cannot be justified that a "reasonable reader" would likely regard the claim that Plaintiff had

singled out black students and made them act like slaves;" told them to "lie on the floor for a

lesson on slavery and then stepped on their backs to show them what slavery felt like," as a fact,

and that false event is what drove the decision to remove Plaintiff from her teaching post, place

her in teacher jail, and subsequently terminate her. Thus, it cannot be substantiated that the reports

on the Plaintiff contain expressions of opinion, but instead it can be demonstrated that the reports

contain actionable false statements, and thus, on these unique facts, the First Amendment


                                                                                                     21
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 23 of 24




protections of expressions of opinion from defamation claims would be inapplicable as a matter of

law. See ~ Jacobus v. Trump, 156 AD3d 452,453,64 N. Y.S.3d 889 (lst Dept. 20l7) (statements

of opinion are not actionable). Accordingly, Plaintiff's defamation claims are viable and should

not have been dismissed.

        Likewise, the conclusory finding that the Daily News article was true merely because, it

was published after the OSI investigation began, is misleading. The article never reported on the

actual investigation, additionally, there was no investigation at the time of the February 1, 2018

article that "broke the story." The Court mentions that the article acknowledges that the OSI

investigation "did not substantiate the allegations that [Plaintiff] engaged in corporal

punishment by walking on students' backs," and that a reasonable reader would understand from

the context of the entire article that Plaintiff did not literally walk on the backs of her students,

but this is not the case. Every media Defendant in this matter presented the alleged "facts" of this

matter to be that Plaintiff literally singled out black students and made them act like slaves;" told

them to "lie on the floor for a lesson on slavery and then stepped on their backs to show them what

slavery felt like" The hostile, derogatory, and threatening responses received by Plaintiff in this

regard, demonstrates this fact. In this regard, the Court erroneously concluded the Daily News

articles contained fair and true reports of the allegations against Plaintiff; this is not the case.




                                                                                                       22
        Case 1:19-cv-07723-CM Document 141 Filed 04/09/21 Page 24 of 24




                                          CONCLUSION

       For all of the foregoing reasons, Plaintiff respectfully request that this Court grant the

instant motion for reargument and reconsideration of the March 26, 2021 Memorandum Decision

and Order Dismissing Amended Complaint and, in light of the legal and factual issues raised

herein, dissolve or modify the same in the interest of justice.

Dated: Garden City, New York



                                          kOF~J£
       April 7, 2021



                                         By: Thomas F. Liotti, Esq. (TL 4471)
                                         Attorneys for the Plaintiff
                                         PATRICIA CUMMINGS




                                                                                              23
